Order filed May 28, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00861-CV
                                   ____________

               THERESA WASHINGTON-JARMON, Appellant

                                        V.

                          ONEWEST BANK, FSB, Appellee


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-24857

                                   ORDER

      Appellant’s brief was due April 23, 2015. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before June 29, 2015, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                      PER CURIAM